MEMORANDUM**
Jerryal J. Culler, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1988 action without prejudice for failure to pay the filing fee or apply for leave to proceed in forma pauperis. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.2002). We affirm.
The district court did not abuse its discretion by dismissing Culler’s action after warning him that failure to submit the filing fee or an in forma pauperis application would result in the dismissal of the case. See id. at 847-50 (holding that the filing fee provisions of the Prison Litigation Reform Act, 28 U.S.C. § 1915(b), are constitutional).
The district court did not abuse its discretion by denying Culler’s motion for reconsideration because he did not identify any new evidence, change in law, clear error, or manifest injustice. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993) (stating that district court’s denial of a motion to reconsider is reviewed for an abuse of discretion; setting forth requirements for reconsideration).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.